DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-11, 13-18, 20-23 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/31/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 11, 14-17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. (US# 2020/0092685 hereinafter referred to as Fehrenbach) in view of Hao et al. (US# 2017/0155703 hereinafter referred to as Hao).

	RE Claim 1, Fehrenbach discloses a method, comprising:
	For a local group of user equipment of a collection of local groups of user equipment (See Fehrenbach FIG 5), selecting, by network equipment comprising a processor (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station), an association parameter that provides a criterion for selection of a first user equipment of the local group to be a local manager of the local group of user equipment (See Fehrenbach [0004]-[0005], [0361]-[0363] – base station sending parameters/control information for UE to use for associating with other UEs in UE group and UE group manager); and
	Communicating, by the network equipment, to a second user equipment, the criterion, enabling the second user equipment to:
	based on the criterion, select the first user equipment as the local manager from a group of candidate local managers of the group of user equipment (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station providing parameters/control information to UE for UE to decide which group manager to select), wherein the local manager performs group management functions for the local group (See Fehrenbach [0025]).
	Fehrenbach does not specifically disclose
	The second user equipment being already in the local group; or
	The group of candidate local managers being of the local group; or
	Communicating the association parameter by the network equipment to the second user equipment, and
	Based on the association parameter, the second user equipment generating the criterion.
	However, Hao teaches of 
	The second user equipment being already in the local group (See Hao FIG 1A – IoT devices 110 part of local network); 
	The group of candidate local managers being of the local group  (See Hao FIG 1A; [0048] – IoT devices 110 selected as new leader is already part of local network); 
See Hao FIG 1A; [0048] – cloud server sending leader selection rules to IoT device 110), and
	Based on the association parameter, the second user equipment generating the criterion (See Hao FIG 1A; [0048] – based on received leader selection rules, IoT device 110 can select local leader).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, comprising the second user equipment being already in the local group; the group of candidate local managers being of the local group;  communicating the association parameter by the network equipment to the second user equipment, and based on the association parameter, the second user equipment generating the criterion, as taught in Hao. One is motivated as such in order to allow IoT devices freedom to make local decisions (See Hao [0048]).

	RE Claim 6, Fehrenbach, modified by Hao, discloses a method, as set forth in claim 1 above, wherein the association parameter comprises an approach to selecting the local manager that depends upon a network metric (See Hao [0048] – leader selection rules such as strongest signal from base station).

	RE Claim 7, Fehrenbach, modified by Hao, discloses a method, as set forth in claim 6 above, wherein the candidate local manager is further enabled to communicate the network metric to the second user equipment (See Fehrenbach [0326]-[0332] – group manager sends selection criteria/control signaling to UE to allow UE to select group manager [0332]), enabling the second user equipment to select the local manager based on the approach and the network metric (See Fehrenbach [0326]-[0332] – selection of manager is based on network information and criteria [0332]).

	RE Claim 8, Fehrenbach, modified by Hao, discloses a method, as set forth in claim 1 above, wherein communicating the association parameter to the second user equipment comprises communicating the association parameter to the candidate local manager (See Fehrenbach [0326] – base station providing group manager with selection criteria), enabling the local manager to select a network metric to communicate to the second user equipment (See Fehrenbach [0326]-[0332] – group manager sends selection criteria/control signaling to UE to allow UE to select group manager [0332]), and wherein enabling the second user equipment to select the local manager based on the criterion comprises enabling the second user equipment to select the local manager based on an approach selected by the second user equipment and the network metric (See Fehrenbach [0326]-[0332] – selection of manager is based on network information and criteria [0332]).

	RE Claim 11, Fehrenbach discloses a system, comprising:
	A processor (See Fehrenbach FIG 2 – network devices have processors); and
See Fehrenbach FIG 2 – network devices have memories), facilitate performance of operations, comprising: 
	identifying a group of candidate local managers of a local group of user equipment of a collection of local groups of user equipment (See Fehrenbach FIG 5), 
	receiving, from a network device, a criterion selected by the network device (See Fehrenbach [0004]-[0005], [0361]-[0363] – base station sending parameters/control information for UE to use for associating with other UEs in UE group and UE group manager), 
	determining a criterion for selecting a local manager of the group of candidate local managers (See Fehrenbach [0004]-[0005], [0361]-[0363] – base station sending parameters/control information for UE to use for associating with other UEs in UE group and UE group manager), and
	based on criterion, selecting the local manager (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station providing parameters/control information to UE for UE to decide which group manager to select).
	Fehrenbach does not specifically disclose
	The group of candidate local managers being of the local group; or
	Receiving, from the network device, the association parameter selected by the network device, and
	Based on the association parameter, generating the criterion for selecting a local manager of the group of candidate local managers.
	However, Hao teaches of 
See Hao FIG 1A; [0048] – IoT devices 110 selected as new leader is already part of local network); 
	Receiving, from the network device, the association parameter selected by the network device (See Hao FIG 1A; [0048] – cloud server sending leader selection rules to IoT device 110), and
	Based on the association parameter, generating the criterion for selecting a local manager of the group of candidate local managers (See Hao FIG 1A; [0048] – based on received leader selection rules, IoT device 110 can select local leader).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, comprising the group of candidate local managers being of the local group, receiving, from the network device, the association parameter selected by the network device, and based on the association parameter, generating the criterion for selecting a local manager of the group of candidate local managers, as taught in Hao. One is motivated as such in order to allow IoT devices freedom to make local decisions (See Hao [0048]).

	RE Claim 14, Fehrenbach, modified by Hao, discloses a system, as set forth in claim 12 above, wherein the operations further comprise receiving a control channel message comprising a notification that an updated criterion is available from a broadcasted signal (See Fehrenbach [0361], [0560]-[0561] – selection criteria can be signaled via broadcast).

	RE Claim 15, Fehrenbach, modified by Hao, discloses a system, as set forth in claim 14 above, wherein the control channel message comprises a paging message and the broadcasted signal comprises a system information block (See Fehrenbach [0137] – control information broadcasted in system information block).

	RE Claim 16, Fehrenbach, modified by Hao, discloses a system, as set forth in claim 14 above, wherein the broadcasted signal is broadcast by the candidate local manager, and wherein the broadcasted signal is based on the association parameter (See Fehrenbach [0360] – control information from base station can be first received by group manager and then broadcasted by group manager).

	RE Claim 17, Fehrenbach, modified by Hao, discloses a system, as set forth in claim 14 above, wherein the broadcasted signal is broadcast by the network device (See Fehrenbach [0362] – selection criteria sent from base station).

	RE Claim 18, Fehrenbach discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a network device (See Fehrenbach FIGs 1-2 – network devices have machine-readable storage mediums (i.e. memory)), facilitate performance of operations, comprising: 
	For a local group of user equipment of a collection of local groups of user equipment (See Fehrenbach FIG 5), selecting an association parameter (See Fehrenbach [0004]-[0005], [0361]-[0363] – base station sending parameters/control information for UE to use for associating with other UEs in UE group and UE group manager); and 
	communicating to a second user equipment, the criterion, enabling the second user equipment to:
	based on the criterion, select the local manager from a group of candidate local managers of the group of user equipment (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station providing parameters/control information to UE for UE to decide which group manager to select), wherein the local manager performs group management functions for the local group (See Fehrenbach [0025]).
	Fehrenbach does not specifically disclose
	The second user equipment being already in the local group; or
	The group of candidate local managers being of the local group; or
	Communicating the association parameter to the second user equipment, and
	Based on the association parameter, the second user equipment generating the criterion for selecting a first user equipment of the local group to be a local manager of the local group.
	However, Hao teaches of 
	The second user equipment being already in the local group (See Hao FIG 1A – IoT devices 110 part of local network); 
	The group of candidate local managers being of the local group  (See Hao FIG 1A; [0048] – IoT devices 110 selected as new leader is already part of local network); 
See Hao FIG 1A; [0048] – cloud server sending leader selection rules to IoT device 110), and
	Based on the association parameter, the second user equipment generating the criterion for selecting a first user equipment of the local group to be a local manager of the local group (See Hao FIG 1A; [0048] – based on received leader selection rules, IoT device 110 can select local leader).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, comprising the second user equipment being already in the local group; the group of candidate local managers being of the local group;  communicating the association parameter by the network equipment to the second user equipment, and based on the association parameter, the second user equipment generating the criterion for selecting a first user equipment of the local group to be a local manager of the local group, as taught in Hao. One is motivated as such in order to allow IoT devices freedom to make local decisions (See Hao [0048]).

Claims 3-4, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. (US# 2020/0092685 hereinafter referred to as Fehrenbach) in view of Hao et al. (US# 2017/0155703 hereinafter referred to as Hao) and Roy (US# 2014/0286178).

RE Claim 3, Fehrenbach, modified by Hao, discloses a method, as set forth in claim 1 above. Fehrenbach, modified by Hao, does not specifically disclose wherein the criterion generated by the candidate local manager comprises an aggregated cost metric generated based on the association parameter and a network metric, and wherein enabling the second user equipment to select the local manager based on the criterion comprises enabling the second user equipment to select the local manager based on the aggregated cost metric.
	However, Roy teaches of wherein the criterion generated by the candidate local manager comprises an aggregated cost metric generated based on the association parameter and a network metric (See Roy [0008], [0010] – for selecting cluster head, utilizing a determination probability that is based on residual energy and communication cost), and wherein enabling the second user equipment to select the local manager based on the criterion comprises enabling the second user equipment to select the local manager based on the aggregated cost metric (See Roy [0008], [0010] – comparing determination probability relative to threshold to determine cluster head).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, modified by Hao, wherein the criterion generated by the candidate local manager comprises an aggregated cost metric generated based on the association parameter and a network metric, and wherein enabling the second user equipment to select the local manager based on the criterion comprises enabling the second user equipment to select the local manager based on the aggregated cost See Roy Background; Summary).

	RE Claim 4, Fehrenbach, modified by Hao and Roy, discloses a method, as set forth in claim 3 above, wherein the network metric comprises a value corresponding to a workload of the candidate local manager (See Roy [0008], [0010] – i.e. determination probability that is based on residual energy).

	RE Claim 13, Fehrenbach, modified by Hao, discloses a system, as set forth in claim 11 above. Fehrenbach, modified by Hao, does not specifically disclose wherein the criterion generated by the candidate local manager comprises an aggregated cost metric generated based on the association parameter and a network metric, and wherein selecting the local manager based on the criterion comprises enabling the user equipment to select the local manager based on the aggregated cost metric.
	However, Roy teaches of wherein the criterion generated by the candidate local manager comprises an aggregated cost metric generated based on the association parameter and a network metric (See Roy [0008], [0010] – for selecting cluster head, utilizing a determination probability that is based on residual energy and communication cost), and wherein selecting the local manager based on the criterion comprises enabling the user equipment to select the local manager based on the aggregated cost metric (See Roy [0008], [0010] – comparing determination probability relative to threshold to determine cluster head).
See Roy Background; Summary).

	RE Claim 20, Fehrenbach, modified by Hao, discloses a non-transitory machine-readable medium, as set forth in claim 18 above. Fehrenbach, modified by Hao, does not specifically disclose wherein the criterion generated by the candidate local manager comprises an aggregated cost metric generated based on the association parameter and a network metric, and wherein enabling the second user equipment to select the local manager based on the criterion comprises enabling the second user equipment to select the local manager based on the aggregated cost metric.
	However, Roy teaches of wherein the criterion generated by the candidate local manager comprises an aggregated cost metric generated based on the association parameter and a network metric (See Roy [0008], [0010] – for selecting cluster head, utilizing a determination probability that is based on residual energy and communication cost), and wherein enabling the second user equipment to select the See Roy [0008], [0010] – comparing determination probability relative to threshold to determine cluster head).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, modified by Hao, wherein the criterion generated by the candidate local manager comprises an aggregated cost metric generated based on the association parameter and a network metric, and wherein enabling the second user equipment to select the local manager based on the criterion comprises enabling the second user equipment to select the local manager based on the aggregated cost metric, as taught in Roy. One is motivated as such in order to account for communication costs within the device group as well accounting for communication costs within the larger wireless network (See Roy Background; Summary).



Allowable Subject Matter
Claims 5, 9-10, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Hao reference).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE R YOUNG/Primary Examiner, Art Unit 2477